-. .



              THE                                    AL

                           OF   TEXAS




                                April 20, 1953
                                                    -
       Home w. B. Morgan             Opf8foa ~...
                                              100. s-30.
                                                       ~.~
       Commlssiomer
       Bureau of Labor Statistics    Re:   Althbrfty of the Bureau
       Austl8, Texas                       of Labor' Statistics to
                                           1iiAmse a Graysbr County
                                           reifdekt to operate a8
                                           emplopne8t agency 18
       Dear rare uorgaas                   Jefferso8 Cou8ty.

                  You request the ?~pftios~bf @hhii office as.-to
       whether the Comsissioaer-W   thb"BUrirau'of-Labor Sta-
       tlstlos ca8 approve P8 apDlfbatIbi of a Griysoi County
       resideat to operate a8 emplbyme8t'&gCa~y i8'Jefferscm
       county e I8 other words,' eai'Pn~bn@lQment agait duly
       lice8sed-to operate aa emplqxneiit igeiEg fr GrPyso8
       County procure mother lieeiiiitti bperkte a8 emplogme8t
       agency u8&er the same iame 18 087 other county of thfs
       State,  to-wit, Jefferso8.

                 You have advised that ;gbU are iaterested im
       a8 opirfo8 co8cerrlmg only the Private Eaployme8t Age8ey
       Law.
                                            -
                 Sectio8 3 of Article 5221a-6, V.C.S., reads
       i8 part as followss
                 1,     Where'tha app_libit%on is t&de br a
            firm, ~a%ershIp,       c$ya8~assaelitioi bf'perso88,
            It must be rerilied“b~‘~qP#i    persoi"f&r whose
            benefit the applfcat3.08 fs made, a8d sueh
            appllcatio8 shall also be aeeompa8ieQ bg affi-
            davits of at least five .(5) eredftable citizens
            who have resided 18 the eoustg fr which sueh
            applicart desires     to co8duct thi busfress of
                                             for at least three




            be 081~ one type of lfeemae issued under the
            provfsfors of this A&, whifeh lfee8se shall be
            desig8atad as a Private Employmert Agency
            llee8se, which will permft~the Bfeeasee to
            Aet as a Prlva$e Employmert Agem%, mafntafnf8g'
            only one office under said lfoense,   0 m 0N
HOD. M. B. Morgan, p-e   2,   (Op. no. S-30).



           The -underscored portions of Section 3 of
Article 5221a-6 clearly indicate that the Ldglslatur8
intended for the Prl.rate Employment Ag88t to be a
resident  of the oounty in which he cd8ducts the
busisess of a Private Employment Ager'6yi The Legls-
lattme by this Sectios requires that five'~ci%ditoble
citizens of the county where the agency lb to-be
located  make affidavits that the sppllcsbt'for a
license to e8gage in the busi8ess of-a private em-
ployment age8cy (1) be a resident of the cousty
where he intends   to transact said busiaibs;~aid (2)
be of good moral character. If the Leglslature'had
Dot intended that the appliea8t be a reSPd88t Of the
county where he Intended to do bUSi8eUs~aS~ 0 private
employment agent, It cOrtal8ly would not have iaclud-
ad in the statute the speclflo requiremiit that the
applicant submit with his application affidaVita
from reputable citizens ntati8g .that he was a r88idOBt
of the county where he iDteDded to do~busiaess.
Under this statute the Bureau of Labor Statlitlcs
12~8 approve as applisatio8 for an PpplioPat to do
business as a private employment age8t li the appli-
cant meets the requirements set out in then statute.
If the applicant does sot meet the requirements 80
set out the Bureau of Labor Statistic8 does .aOt have
the power to approve 8uch a8 applicatio8; Fbr the
Bureau to do so would be an assumption of authority
prohibited by the Legislature.

          The intent of the LOgiSlatUre is madh~~evea
clearer by Seetioa 3, Article 52210-5, th@ LPb6r
Agency Law, which stipulates that tha affidaviW  of
the five creditable citizens are only to the etfect
that the applicant or applicant8 are perWas of good
moral character. Is this Sectlo8 they h&v&left    out
the residence requirement altogether.  If such had
been the intent of the Legislature in the-Rlvate
Employment Agency Law it must be assumed that they
would have also excluded the residence requirement
from that law.

          Thus the Bureau of Labor StPtlbti'ci We8
not have the power or authority to approve Pi appli-
cation by a Graysor county resident to operate an
employment agercy i8 Jefferson COUBty.
.

    Hon. M. B. Morgan, page 3, (Op. Ilo.S-30).




                The Bureau of Lsbor Statistics cannot
         approve an application of a Grayioi County
         resident   to operate a private emplOyIUO8t
         ag&BCy i8 Jeffersos county.

                                  Yours very truly,
    APPROVED:
                                   JORNBER SHEPPERD
    Rudy G. Rice                   AttOr8Oy General
    State Affairs Divlslo8
    C. IS.Richards                 BY
    Reviewly Assistr8t
                                        AsSiStoBt
    Xillis Greshnm
    Reviewi8g Asslsta8t
    Robert S. Trottl
    First AssIstPat